         Case 3:19-cv-00290-EMC Document 22 Filed 06/12/19 Page 1 of 1




                            OFFICE OF THE CLERK
                        UNITED STATES DISTRICT COURT
                           Northern District of California

                                       CIVIL MINUTES


Date: June 12, 2019              Time: 10:27 – 10:53 =           Judge: EDWARD M. CHEN
                                       26 Minutes

Case No.: 19-cv-00290-EMC        Case Name: American Civil Liberties Union Foundation v.
                                 Department of Justice


Attorney for Plaintiff: Matt Cagle
Attorney for Defendant: Elizabeth Tulis

Deputy Clerk: Angella Meuleman                         Court Reporter: Not Reported

                                        PROCEEDINGS

Further Case Management Conference - held.


                                          SUMMARY

Parties stated appearances. Parties discussed progress and disputes.

FOIA Request dated 1/31/2019 handed up to the Court for review.

FBI provided a Glomar. Remanded by DOJ for production on January 31, 2019. Scope of
requests 1, 5, 2d no longer in dispute. There is a dispute as to FBI’s response to 2a thru c. As to
current production, Government reported large backlog and multi-step review process required.
Parties also dispute timing as to OIP production. Parties to meet and confer on process to resolve
timing dispute.

Parties also to meet and confer regarding possibility of exhausting administrative appeal, or
alternatively summary adjudication on FBI’s response.

Parties to submit a joint letter to the Court by June 14, 2019 regarding FBI, OIP and possibly
State Department timing dispute.

Further Status Conference set 9/5/2019 at 10:30 a.m. Joint Status Conference Statement due
8/29/2019.
